Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 103 Rejection:  At page 10, Applicant argues that Oyama fails to teach “determining whether other vehicles are some distance from (‘in particular proximity to”) the claimed vehicle”.  Examiner disagrees to the Application’s argument.
Examiner’s response: 
Claim 1, cites “…indicating whether one or more vehicles are within a particular proximity of the vehicle …”, wherein the phase “a particular proximity” renders the claim limitation falls within the broad range (see MPEP 2173.05©).  Therefore, Oyama teaches at [0018]-[0021] that the host vehicle has an exterior environment recognizer 10 which detects and recognizes the exterior environment surrounding the host vehicle such as information on an object surrounding the host vehicle and detected with, for example the camera unit 11 or the radar device 12 which meets the scope of subject matter above.
Therefore, the rejection still remains.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-11, 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (20200064839) in view of Sata (20190111925). 
With regard to claims 1 & 11, Oyama discloses a vehicle configured to select among different driving modes for autonomous driving of the vehicle, the vehicle comprising: 
a set of sensors sensing vehicle proximity information, indicating whether one or more vehicles are within a particular proximity of the vehicle (exterior environment recognizer 10 recognizes the exterior environment surrounding the host vehicle, see at least [0019]+); 
one or more hardware processors configured by machine-readable instructions (a travel controller 100, see at least [0018]) to: 
select a first driving mode, responsive to the vehicle proximity information indicating no vehicles are within the particular proximity of the vehicle (a driving assist mode selector 103 selects autonomous driving mode (selecting Is1 driving assist mode or 2nd driving assist mode when no vehicle is recognized in front of the host vehicle, see at least [0037]+); 
select a second driving mode, responsive to the vehicle proximity information indicating one or more vehicles are within the particular proximity of the vehicle (The 
wherein the first driving mode is different than the second driving mode (manual mode, the assistant driving modes are different, see at least [0034]-[0037]+), and control the vehicle autonomously in accordance with selecting either the first driving mode or the second driving mode (controller 100 controls the vehicle’s components based on the selected mode, see at least [0031 ]-[0037]+). 
Oyama fails to teach the first driving mode is more energy-efficient than the second driving mode and the first driving mode results in shortened driving time compared to the second driving mode.
Sata discloses an automatic vehicle driving mode system (see the abstract). The systems includes an economy driving mode, a normal driving mode, a track driving mode, and a sport driving mode. Those mode are different each other, and the economy driving mode is more energy efficient than other mode and saving driving time comparing between the modes (see at least Fig.3, [0014]- [0018] & [0040]-[0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Oyama by including the first driving mode is more energy-efficient than the second driving mode and the first driving mode results in shortened driving time compared to the second driving mode as taught by Sata for improving the vehicle performance. 



With regard to claims 10 & 20, Oyama teaches that the one or more physical computer processors are further configured by computer-readable instructions to: facilitate user input from one or more passengers, wherein the user input represents a request for selection of the first driving mode; select the first driving mode, wherein selection is based on the user input (see at least [0075]).

Allowable Subject Matter
Claims 2-5, 7-9, 12-15 & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662